Citation Nr: 0725546	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  99-13 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.  He had subsequent service in the California Army 
National Guard (CANG) from December 1, 1983 to January 30, 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the RO denied service 
connection for cluster headaches.  Jurisdiction was 
subsequently transferred to the San Diego, California RO. 

In November 2000, the veteran testified before the 
undersigned at the Board in Washington DC.  A copy of the 
hearing transcript has been associated with the claims files.  

In January 2001, the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed and the case has returned to the Board.


FINDING OF FACT

Current cluster headaches began during active service.



CONCLUSION OF LAW

Cluster headaches were incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Laws and Regulations

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 
2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

III.  Analysis

The veteran contends, and has testified, that he has had 
headaches since the latter half of 1971 or 1972, when  he 
injured his head, neck and leg after landing an airborne jump 
during advanced individual training (AIT) while stationed at 
Fort Benning, Georgia (the veteran's DD 214 reflects that he 
was awarded the Parachutist's Badge).  He maintains that upon 
landing the jump, another paratrooper, who wore 120 pounds of 
equipment, smashed into him from the rear with a force that 
made it feel as though his neck was going to snap away from 
his shoulders.  The veteran contends that he did not seek 
treatment for his injuries until five or six days after the 
jump, at which time he was stationed at Fort Bragg, having 
been assigned to the 82nd Airborne Division, Company B-1st, 
504th Infantry.  He alleges that following an evaluation at 
the Fort Bragg outpatient clinic, he was dropped from jump 
status. 

There is current evidence of current cluster headaches.  In 
this regard, post-service VA and private treatment records, 
dating from 1975 to 2002, reflect findings of cluster 
headaches beginning in December 1985, at which time the 
veteran was seen at a VA outpatient clinic for right-sided 
musculoskeletal headaches; a possible vascular component was 
suspected.  

Records from the CANG show that the veteran continued to 
receive treatment for cluster headaches (see, CANG records, 
dated in June 1988, reflecting an assessment of 
stress/exercise induced headaches with no symptoms at that 
time).  Subsequent VA and private treatment reports reflect 
that the veteran continued to receive treatment for cluster 
headaches.  

In addition, medical records from the veteran's period of 
active military service include a May 1972 treatment record; 
reflect that the veteran complained of headaches, albeit 
associated with back pain.  The veteran is also competent to 
report that he had headaches in service.  Thus, the second 
element of an in-service injury is satisfied.  

There is conflicting evidence as to whether there is a nexus 
between the current cluster headaches and service.  In a 
November 2000 letter, J. S., M.D., related that he had 
treated the veteran for one year, but that the veteran had 
experienced severe persistent headaches since being injured 
in a parachute jump during service.  Dr. J.S. opined that it 
was "within reasonable medical certainty" that the 
veteran's persistent and severe headaches were related to an 
injury sustained in association with a parachute jump during 
service.  

The veteran's reports of a continuity of symptomatology also 
support a finding of a nexus between current headaches and 
service.  In addition, the veteran reported a two year 
history of bi-temporal headaches on a VA examination in 
August 1973, and a private physician reported in 1986 that he 
had treated the veteran since 1979, and his symptoms included 
migraines.

In contrast, an examiner for VA concluded in January 2002 
that the veteran's cluster headaches were unrelated to a 1972 
paratrooping incident, as reported by the veteran.  TheVA 
examiner buttressed his opinion by stating that it was 
extremely unlikely that the incident would have provoked a 
vascular/cluster/migraine headache-type syndrome.  In this 
regard, the VA examiner noted that the vascular family of 
headaches were related to vascular dilation and constriction 
and would not be expected to be provoked by trauma, akin to 
that described by the veteran. 

The VA examiner in January 2002 also noted that the veteran 
had remained active for a two-year period after the incident 
and-contrary to that alleged by the appellant, he had had not 
received medical treatment for his headaches in 1984.  The VA 
examiner also noted that the veteran had been involved in a 
November 1990 motor vehicle accident (see, Social Security 
Administration records, containing documentation that the 
veteran was involved in a November 1990 motor vehicle 
accident).  

The January 2002 VA medical opinion was provided after a 
review of the claims folder and pursuant to the Board's 
January 2001 remand directives, in conjunction with a 
physical evaluation, formal testing and observation of the 
appellant.  The VA examiner provided medical rationale and 
bases for his opinion.

On the other hand, the examiner for VA did not comment on the 
evidence of headache shortly after service, and the reports 
of a continuity of symptoms beginning in service.

The evidence as to a nexus is in at least equipoise.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the requirements for service connection for 
cluster headaches have been satisfied.  The appeal is, 
therefore, granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for cluster headaches is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


